Citation Nr: 1823396	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Robert Friedman, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1970 to March 1993.  Unfortunately, he died in July 2006.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was last adjudicated by the RO by way of a Statement of the Case issued in February 2013.  Additional evidence has since been added to the claims file, most of which does not have a bearing on this case.  However, the Board observes that the Veteran submitted a January 2017 private medical statement without a waiver of initial RO consideration of the evidence.   Although this opinion is partially duplicative, it also contains a new and relevant opinion.  However, the Board notes that the automatic waiver provision applies in this case, as the appeal was filed after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154 , 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board finds that referral of the additional evidence to the AOJ for initial consideration is not warranted.  38 C.F.R. § 20.1304 (c) (2017).

The appellant was scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) in February 2017.  In a January 2017 correspondence, the appellant requested that the hearing be moved to the RO closest to her home.  The hearing was rescheduled for March 2018.  However, in a March 2018 letter, the appellant withdrew her request for the new Travel Board hearing.  Accordingly, the Board deems the appellant's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that further development is necessary to decide the claim for entitlement to service connection for the cause of the Veteran's death.

Initially, the Board notes that service connection was not in effect for any disability at the time of the Veteran's death; therefore, the appellant seeks service connection for the cause of the Veteran's death based on a condition not yet service connected.

The Veteran's death certificate indicates that his immediate cause of death was sepsis due to multiple myeloma, which is a radiogenic disease pursuant to 38 C.F.R. § 3.311 (2017).  A subsequent autopsy was consistent with the findings.  

The appellant primarily contends that the multiple myeloma was a result of the Veteran's exposure to ionizing radiation while serving on four nuclear submarines.

The Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) that indicates the Veteran had a lifetime radiation exposure of 00.548 rem.  

In a January 2010 memorandum, the Director of Radiation and Physical Exposures (DRPE), writing for the Under Secretary, opined that it was unlikely the Veteran's multiple myeloma could be attributed to in-service exposure of ionizing radiation based on the Interactive Radioepidemiological Program (IREP) of the National Institutes for Occupational Safety and Health (NIOSH) that calculated a 99th percentile value of the probability of causation of the Veteran's 0.55% lifetime exposure.  Based on those findings, in February 2010, the Director of Compensation and Pension Services opined that there was no reasonable possibility that the Veteran's multiple myeloma could be attributed to exposure to ionizing radiation during service.

In support of the claim, the appellant submitted an October 2006 letter from a private oncologist, Dr. V. T., who opined that the cause of the Veteran's multiple myeloma could have been due to exposure to radiation when he worked in the nuclear submarine.  This opinion is speculative in nature and therefore of no probative value.

In an August 2010 letter, Dr. V.T. stated that the cause of the Veteran's multiple myeloma is as likely as not due to exposure to radiation when he worked in the nuclear submarine.  This opinion appears to be based, in large part, on i) what was reported to him rather than on a review of the Veteran's claims file, and ii) general studies suggesting a relationship between exposure to low doses of radiation and multiple myeloma.  No rationale specific to this Veteran was provided.  

Dr. V.T. provided a third letter dated January 2017, in which he reiterated the fact that the Veteran died from complications of multiple myeloma.  He stated further that it had recently come to his attention that that the Veteran was necessarily exposed to benzene and asbestos during service.  Dr. V.T. opined that because of the Veteran's prolonged exposure not only to ionizing radiation, but also benzene and asbestos while on board US Navy Submarines, it is as least as likely as not, to a reasonable degree of medical certainty, that the Veteran's multiple myeloma that ultimately led to his death was the result of his exposure to those agents.

Additionally, the appellant submitted several additional articles that discussed the possible link of multiple myeloma to low levels of ionizing radiation, as well as a November 2010 email from Dr. D. R., PhD, who indicated that studies show that it is possible for a small dose of radiation to lead to an increased risk of cancer.  He also stated that it is possible that the Veteran was exposed to more radiation than his badge indicated.

With regard to the etiology of the cause of the Veteran's death, the Board finds Dr. V.T.'s opinions deficient.  In this regard, although the physician provided an opinion favorable to the claim, it appears to be based in large part on general medical studies as opposed to evidence specific to this Veteran.  There is no indication that Dr. V.T. reviewed the claims file as he did not cite to any evidence therein.  

The Board finds that an adequate opinion is still needed to determine whether the Veteran's cause of death was etiologically related to in-service ionizing radiation exposure.  VA has not yet obtained a medical opinion with respect to this claim.   

Moreover, as noted above, the appellant, through her representative, further asserted the possible link of the Veteran's myeloma multiple to asbestos and benzene exposure while serving on the submarines and submitted Dr. V.T.'s January 2017 letter in support.  The physician however did not offer any rationale for that opinion.  Moreover, VA has not yet undertaken any development on this new theory of entitlement.  On remand, the AOJ should attempt to verify, through all official sources, any exposure of the Veteran to asbestos and benzene in service prior to submitting the claim for a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify, through official sources, any in-service exposure of the Veteran to asbestos and benzene while serving aboard the USS Hunley, USS Daniel Boone, USS G.C. Marshall, and USS G.W. Carver.

2.  Then, after completing the above-requested development, obtain a VA medical opinion from a VA oncologist to ascertain the likely etiology of the Veteran's multiple myeloma.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After review of the claims file, the examiner is asked to: 

i)  Provide an opinion whether the Veteran's multiple myeloma is at least as likely as not the result of exposure to ionizing radiation while in service.

ii)  Provide an opinion whether the Veteran's multiple myeloma is at least as likely as not the result of exposure to asbestos or benzene while in service.

In providing an opinion, the examiner is asked to specifically address the following:

a)  Dr. V.T.'s opinions dated October 2006, August 2010,    and January 2017 that related the Veteran's multiple myeloma to low dose exposure of ionizing radiation during service.

b) 2010 email from D. R., PhD who suggested the possibility that low dose radiation exposure could increase the risk of cancer AND that the Veteran could have been exposed to more radiation than indicated on the badge.  See November 2010 Email Correspondence.

c) Comment on the impact of the several submitted articles that discuss the relation of low dose ionizing radiation exposure and cancer, as well as, cancer risks and nuclear submarine workers.  
 
A complete rationale for all proffered opinions must be provided.  

3.  Then, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her attorney should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

